DETAILED ACTION
Claims 1-20 are pending.  Claims 1, 13, and 19 are in independent form. This Office action is FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  
“the first communication system” in lines 11-12 is being introduced for the first time as the first communication system. In order to maintain compact prosecution, the Examiner is interpreting this as “the first computer system”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 13-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0171304 to Niu (“Niu”) in view of U.S. Patent No. 8,881,139 to Acacio ("Acacio").
	
	Regarding claim 1, Niu teaches:
A method, comprising: 
receiving, by a service provider, a communication from a user device, wherein the communication is associated with a request for information from a user via the user device (Niu: Paragraph [0035], “The service updating method for a server cluster provided by the embodiments of the present disclosure realizes the objective that the new servers equipped with new services are added to the server cluster. The new servers are adopted to substitute the original servers in the server cluster to receive the access requests, such that the server cluster can process the access requests of the user even in a service updating process, and the user experience is improved. In addition, in the service updating process of the server cluster, the user can experience the new service, and the launching speed of the new service is quickened. Further, the server cluster with the new services is tested online. When having a problem, the new servers can be debugged in time, such that the normal and effective operation of the new servers is guaranteed. Further, when the new servers are debugged, the working state of the original servers is recovered, such that the situation that the access requests cannot be processed caused by a fault of the new servers in the service updating process of the server cluster is avoided. The access requests sent to the original servers in the server cluster are indirectly sent to the new servers. Compared with a manner that the access requests received by the original servers in a substituting state are forwarded to other original servers, the work load of other substituting servers in the service updating process of the server cluster is reduced, and the work of scheduling the access requests is also simplified. The new servers gradually substitute the original servers in the server cluster to receive the access requests received by the original servers, such that the risk generated by a fact that the new servers directly substitute the original servers in the server cluster to receive the access requests received by the original servers is reduced”); 
determining, by the service provider, whether to forward the communication to a first computer system or a second computer system, wherein the first computer system is configured to replace the second computer system (Niu: Paragraph [0035], “The service updating method for a server cluster provided by the embodiments of the present disclosure realizes the objective that the new servers equipped with new services are added to the server cluster. The new servers are adopted to substitute the original servers in the server cluster to receive the access requests, such that the server cluster can process the access requests of the user even in a service updating process, and the user experience is improved. In addition, in the service updating process of the server cluster, the user can experience the new service, and the launching speed of the new service is quickened. Further, the server cluster with the new services is tested online. When having a problem, the new servers can be debugged in time, such that the normal and effective operation of the new servers is guaranteed. Further, when the new servers are debugged, the working state of the original servers is recovered, such that the situation that the access requests cannot be processed caused by a fault of the new servers in the service updating process of the server cluster is avoided. The access requests sent to the original servers in the server cluster are indirectly sent to the new servers. Compared with a manner that the access requests received by the original servers in a substituting state are forwarded to other original servers, the work load of other substituting servers in the service updating process of the server cluster is reduced, and the work of scheduling the access requests is also simplified. The new servers gradually substitute the original servers in the server cluster to receive the access requests received by the original servers, such that the risk generated by a fact that the new servers directly substitute the original servers in the server cluster to receive the access requests received by the original servers is reduced”); 
forwarding the communication to the first computer system based on the determining (Niu: Paragraph [0035], “The service updating method for a server cluster provided by the embodiments of the present disclosure realizes the objective that the new servers equipped with new services are added to the server cluster. The new servers are adopted to substitute the original servers in the server cluster to receive the access requests, such that the server cluster can process the access requests of the user even in a service updating process, and the user experience is improved. In addition, in the service updating process of the server cluster, the user can experience the new service, and the launching speed of the new service is quickened. Further, the server cluster with the new services is tested online. When having a problem, the new servers can be debugged in time, such that the normal and effective operation of the new servers is guaranteed. Further, when the new servers are debugged, the working state of the original servers is recovered, such that the situation that the access requests cannot be processed caused by a fault of the new servers in the service updating process of the server cluster is avoided. The access requests sent to the original servers in the server cluster are indirectly sent to the new servers. Compared with a manner that the access requests received by the original servers in a substituting state are forwarded to other original servers, the work load of other substituting servers in the service updating process of the server cluster is reduced, and the work of scheduling the access requests is also simplified. The new servers gradually substitute the original servers in the server cluster to receive the access requests received by the original servers, such that the risk generated by a fact that the new servers directly substitute the original servers in the server cluster to receive the access requests received by the original servers is reduced”); 
generating, by the first computer system, a first response to the communication (Niu: Paragraph [0035], “The service updating method for a server cluster provided by the embodiments of the present disclosure realizes the objective that the new servers equipped with new services are added to the server cluster. The new servers are adopted to substitute the original servers in the server cluster to receive the access requests, such that the server cluster can process the access requests of the user even in a service updating process, and the user experience is improved. In addition, in the service updating process of the server cluster, the user can experience the new service, and the launching speed of the new service is quickened. Further, the server cluster with the new services is tested online. When having a problem, the new servers can be debugged in time, such that the normal and effective operation of the new servers is guaranteed. Further, when the new servers are debugged, the working state of the original servers is recovered, such that the situation that the access requests cannot be processed caused by a fault of the new servers in the service updating process of the server cluster is avoided. The access requests sent to the original servers in the server cluster are indirectly sent to the new servers. Compared with a manner that the access requests received by the original servers in a substituting state are forwarded to other original servers, the work load of other substituting servers in the service updating process of the server cluster is reduced, and the work of scheduling the access requests is also simplified. The new servers gradually substitute the original servers in the server cluster to receive the access requests received by the original servers, such that the risk generated by a fact that the new servers directly substitute the original servers in the server cluster to receive the access requests received by the original servers is reduced”); 
determining whether an error occurred when processing the communication at the first computer system (Niu: Paragraph [0035], “The service updating method for a server cluster provided by the embodiments of the present disclosure realizes the objective that the new servers equipped with new services are added to the server cluster. The new servers are adopted to substitute the original servers in the server cluster to receive the access requests, such that the server cluster can process the access requests of the user even in a service updating process, and the user experience is improved. In addition, in the service updating process of the server cluster, the user can experience the new service, and the launching speed of the new service is quickened. Further, the server cluster with the new services is tested online. When having a problem, the new servers can be debugged in time, such that the normal and effective operation of the new servers is guaranteed. Further, when the new servers are debugged, the working state of the original servers is recovered, such that the situation that the access requests cannot be processed caused by a fault of the new servers in the service updating process of the server cluster is avoided. The access requests sent to the original servers in the server cluster are indirectly sent to the new servers. Compared with a manner that the access requests received by the original servers in a substituting state are forwarded to other original servers, the work load of other substituting servers in the service updating process of the server cluster is reduced, and the work of scheduling the access requests is also simplified. The new servers gradually substitute the original servers in the server cluster to receive the access requests received by the original servers, such that the risk generated by a fact that the new servers directly substitute the original servers in the server cluster to receive the access requests received by the original servers is reduced”); 
forwarding the communication to the second computer system, in response to determining that an error occurred (Niu: Paragraph [0035], “The service updating method for a server cluster provided by the embodiments of the present disclosure realizes the objective that the new servers equipped with new services are added to the server cluster. The new servers are adopted to substitute the original servers in the server cluster to receive the access requests, such that the server cluster can process the access requests of the user even in a service updating process, and the user experience is improved. In addition, in the service updating process of the server cluster, the user can experience the new service, and the launching speed of the new service is quickened. Further, the server cluster with the new services is tested online. When having a problem, the new servers can be debugged in time, such that the normal and effective operation of the new servers is guaranteed. Further, when the new servers are debugged, the working state of the original servers is recovered, such that the situation that the access requests cannot be processed caused by a fault of the new servers in the service updating process of the server cluster is avoided. The access requests sent to the original servers in the server cluster are indirectly sent to the new servers. Compared with a manner that the access requests received by the original servers in a substituting state are forwarded to other original servers, the work load of other substituting servers in the service updating process of the server cluster is reduced, and the work of scheduling the access requests is also simplified. The new servers gradually substitute the original servers in the server cluster to receive the access requests received by the original servers, such that the risk generated by a fact that the new servers directly substitute the original servers in the server cluster to receive the access requests received by the original servers is reduced”); 
generating, by the second computer system, a second response to the communication (Niu: Paragraph [0035], “The service updating method for a server cluster provided by the embodiments of the present disclosure realizes the objective that the new servers equipped with new services are added to the server cluster. The new servers are adopted to substitute the original servers in the server cluster to receive the access requests, such that the server cluster can process the access requests of the user even in a service updating process, and the user experience is improved. In addition, in the service updating process of the server cluster, the user can experience the new service, and the launching speed of the new service is quickened. Further, the server cluster with the new services is tested online. When having a problem, the new servers can be debugged in time, such that the normal and effective operation of the new servers is guaranteed. Further, when the new servers are debugged, the working state of the original servers is recovered, such that the situation that the access requests cannot be processed caused by a fault of the new servers in the service updating process of the server cluster is avoided. The access requests sent to the original servers in the server cluster are indirectly sent to the new servers. Compared with a manner that the access requests received by the original servers in a substituting state are forwarded to other original servers, the work load of other substituting servers in the service updating process of the server cluster is reduced, and the work of scheduling the access requests is also simplified. The new servers gradually substitute the original servers in the server cluster to receive the access requests received by the original servers, such that the risk generated by a fact that the new servers directly substitute the original servers in the server cluster to receive the access requests received by the original servers is reduced”);

	However, Niu does not appear to explicitly teach:
comparing the first response from the first computer system to the second response from the second computer system.

However, in the same field of endeavor, Acacio teaches:
comparing the first response from the first computer system to the second response from the second computer system (Acacio: Col. 7, lines 30-37, “Based upon application execution instructions provided by the customer, the installer performs exhaustive testing of the intermediate application on the new platform 30 utilizing the transferred data. The testing preferably includes interactive operations and batch operations including execution of any routines that interface with other systems. The testing party will compare and validate output from the legacy platform 20 and the new platform 30 to ensure that the output is the same”).  

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Niu by comparing the first response to the second response, as taught by Acacio.  One of ordinary skill in the art would have been motivated to use the methods of Acacio because it would assist in using multiple systems without significant changes. (Acacio: Col. 1, lines 63-67).

	Regarding claim 2, the Niu/Acacio combination teaches all of the elements of claim 1 and further teaches:
determining, by the verification system, whether processing the communication by the second computer system resulted in an error (Acacio: Col. 7, lines 38-45, “Based upon the results of the testing, the installer fixes any problems identified. For example, the installer may fix files, fix programs, find workarounds to address unexpected behaviors and the like. After updating the application to form the updated application 33, the installer performs final testing until the tests are satisfactory as illustrated in FIG. 6 of the drawings”).  
	
	Regarding claim 13, Niu teaches:
A system, comprising: 
a memory (Niu: Paragraphs [0086]-[0087], “The embodiments of the present disclosure further provide an electronic device (including but not limited to a personal computer, a server, or a network device, etc.). FIG. 4 shows a structural schematic drawing of an embodiment of the electronic device 400. The specific embodiments of the present disclosure do not limit specific implementation manners of the electronic device 400. The electronic device 400 may include: a processor 410, a communication interface 420, a memory 430 and a communication bus 440”); and 
at least one device comprising at least on processor  configured to execute instructions stored in the memory (Niu: Paragraphs [0086]-[0087], “The embodiments of the present disclosure further provide an electronic device (including but not limited to a personal computer, a server, or a network device, etc.). FIG. 4 shows a structural schematic drawing of an embodiment of the electronic device 400. The specific embodiments of the present disclosure do not limit specific implementation manners of the electronic device 400. The electronic device 400 may include: a processor 410, a communication interface 420, a memory 430 and a communication bus 440”) to: 
receive a communication from a user device, wherein the communication is associated with a request for information from a user via the user device (Niu: Paragraph [0035], “The service updating method for a server cluster provided by the embodiments of the present disclosure realizes the objective that the new servers equipped with new services are added to the server cluster. The new servers are adopted to substitute the original servers in the server cluster to receive the access requests, such that the server cluster can process the access requests of the user even in a service updating process, and the user experience is improved. In addition, in the service updating process of the server cluster, the user can experience the new service, and the launching speed of the new service is quickened. Further, the server cluster with the new services is tested online. When having a problem, the new servers can be debugged in time, such that the normal and effective operation of the new servers is guaranteed. Further, when the new servers are debugged, the working state of the original servers is recovered, such that the situation that the access requests cannot be processed caused by a fault of the new servers in the service updating process of the server cluster is avoided. The access requests sent to the original servers in the server cluster are indirectly sent to the new servers. Compared with a manner that the access requests received by the original servers in a substituting state are forwarded to other original servers, the work load of other substituting servers in the service updating process of the server cluster is reduced, and the work of scheduling the access requests is also simplified. The new servers gradually substitute the original servers in the server cluster to receive the access requests received by the original servers, such that the risk generated by a fact that the new servers directly substitute the original servers in the server cluster to receive the access requests received by the original servers is reduced”), 
determine whether to forward the communication to a first computer system or a second computer system, wherein the first computer system is configured to replace the second computer system (Niu: Paragraph [0035], “The service updating method for a server cluster provided by the embodiments of the present disclosure realizes the objective that the new servers equipped with new services are added to the server cluster. The new servers are adopted to substitute the original servers in the server cluster to receive the access requests, such that the server cluster can process the access requests of the user even in a service updating process, and the user experience is improved. In addition, in the service updating process of the server cluster, the user can experience the new service, and the launching speed of the new service is quickened. Further, the server cluster with the new services is tested online. When having a problem, the new servers can be debugged in time, such that the normal and effective operation of the new servers is guaranteed. Further, when the new servers are debugged, the working state of the original servers is recovered, such that the situation that the access requests cannot be processed caused by a fault of the new servers in the service updating process of the server cluster is avoided. The access requests sent to the original servers in the server cluster are indirectly sent to the new servers. Compared with a manner that the access requests received by the original servers in a substituting state are forwarded to other original servers, the work load of other substituting servers in the service updating process of the server cluster is reduced, and the work of scheduling the access requests is also simplified. The new servers gradually substitute the original servers in the server cluster to receive the access requests received by the original servers, such that the risk generated by a fact that the new servers directly substitute the original servers in the server cluster to receive the access requests received by the original servers is reduced”), 
forward the communication to the first computer system based on the determining (Niu: Paragraph [0035], “The service updating method for a server cluster provided by the embodiments of the present disclosure realizes the objective that the new servers equipped with new services are added to the server cluster. The new servers are adopted to substitute the original servers in the server cluster to receive the access requests, such that the server cluster can process the access requests of the user even in a service updating process, and the user experience is improved. In addition, in the service updating process of the server cluster, the user can experience the new service, and the launching speed of the new service is quickened. Further, the server cluster with the new services is tested online. When having a problem, the new servers can be debugged in time, such that the normal and effective operation of the new servers is guaranteed. Further, when the new servers are debugged, the working state of the original servers is recovered, such that the situation that the access requests cannot be processed caused by a fault of the new servers in the service updating process of the server cluster is avoided. The access requests sent to the original servers in the server cluster are indirectly sent to the new servers. Compared with a manner that the access requests received by the original servers in a substituting state are forwarded to other original servers, the work load of other substituting servers in the service updating process of the server cluster is reduced, and the work of scheduling the access requests is also simplified. The new servers gradually substitute the original servers in the server cluster to receive the access requests received by the original servers, such that the risk generated by a fact that the new servers directly substitute the original servers in the server cluster to receive the access requests received by the original servers is reduced”), 
receive a first response to the communication generated by the first computer system (Niu: Paragraph [0035], “The service updating method for a server cluster provided by the embodiments of the present disclosure realizes the objective that the new servers equipped with new services are added to the server cluster. The new servers are adopted to substitute the original servers in the server cluster to receive the access requests, such that the server cluster can process the access requests of the user even in a service updating process, and the user experience is improved. In addition, in the service updating process of the server cluster, the user can experience the new service, and the launching speed of the new service is quickened. Further, the server cluster with the new services is tested online. When having a problem, the new servers can be debugged in time, such that the normal and effective operation of the new servers is guaranteed. Further, when the new servers are debugged, the working state of the original servers is recovered, such that the situation that the access requests cannot be processed caused by a fault of the new servers in the service updating process of the server cluster is avoided. The access requests sent to the original servers in the server cluster are indirectly sent to the new servers. Compared with a manner that the access requests received by the original servers in a substituting state are forwarded to other original servers, the work load of other substituting servers in the service updating process of the server cluster is reduced, and the work of scheduling the access requests is also simplified. The new servers gradually substitute the original servers in the server cluster to receive the access requests received by the original servers, such that the risk generated by a fact that the new servers directly substitute the original servers in the server cluster to receive the access requests received by the original servers is reduced”), 
determine whether an error occurred when processing the communication at the first computer system (Niu: Paragraph [0035], “The service updating method for a server cluster provided by the embodiments of the present disclosure realizes the objective that the new servers equipped with new services are added to the server cluster. The new servers are adopted to substitute the original servers in the server cluster to receive the access requests, such that the server cluster can process the access requests of the user even in a service updating process, and the user experience is improved. In addition, in the service updating process of the server cluster, the user can experience the new service, and the launching speed of the new service is quickened. Further, the server cluster with the new services is tested online. When having a problem, the new servers can be debugged in time, such that the normal and effective operation of the new servers is guaranteed. Further, when the new servers are debugged, the working state of the original servers is recovered, such that the situation that the access requests cannot be processed caused by a fault of the new servers in the service updating process of the server cluster is avoided. The access requests sent to the original servers in the server cluster are indirectly sent to the new servers. Compared with a manner that the access requests received by the original servers in a substituting state are forwarded to other original servers, the work load of other substituting servers in the service updating process of the server cluster is reduced, and the work of scheduling the access requests is also simplified. The new servers gradually substitute the original servers in the server cluster to receive the access requests received by the original servers, such that the risk generated by a fact that the new servers directly substitute the original servers in the server cluster to receive the access requests received by the original servers is reduced”), 
forward the communication to the second computer system, in response to determining that an error occurred (Niu: Paragraph [0035], “The service updating method for a server cluster provided by the embodiments of the present disclosure realizes the objective that the new servers equipped with new services are added to the server cluster. The new servers are adopted to substitute the original servers in the server cluster to receive the access requests, such that the server cluster can process the access requests of the user even in a service updating process, and the user experience is improved. In addition, in the service updating process of the server cluster, the user can experience the new service, and the launching speed of the new service is quickened. Further, the server cluster with the new services is tested online. When having a problem, the new servers can be debugged in time, such that the normal and effective operation of the new servers is guaranteed. Further, when the new servers are debugged, the working state of the original servers is recovered, such that the situation that the access requests cannot be processed caused by a fault of the new servers in the service updating process of the server cluster is avoided. The access requests sent to the original servers in the server cluster are indirectly sent to the new servers. Compared with a manner that the access requests received by the original servers in a substituting state are forwarded to other original servers, the work load of other substituting servers in the service updating process of the server cluster is reduced, and the work of scheduling the access requests is also simplified. The new servers gradually substitute the original servers in the server cluster to receive the access requests received by the original servers, such that the risk generated by a fact that the new servers directly substitute the original servers in the server cluster to receive the access requests received by the original servers is reduced”), 
receive a second response to the communication generated by the second computer system (Niu: Paragraph [0035], “The service updating method for a server cluster provided by the embodiments of the present disclosure realizes the objective that the new servers equipped with new services are added to the server cluster. The new servers are adopted to substitute the original servers in the server cluster to receive the access requests, such that the server cluster can process the access requests of the user even in a service updating process, and the user experience is improved. In addition, in the service updating process of the server cluster, the user can experience the new service, and the launching speed of the new service is quickened. Further, the server cluster with the new services is tested online. When having a problem, the new servers can be debugged in time, such that the normal and effective operation of the new servers is guaranteed. Further, when the new servers are debugged, the working state of the original servers is recovered, such that the situation that the access requests cannot be processed caused by a fault of the new servers in the service updating process of the server cluster is avoided. The access requests sent to the original servers in the server cluster are indirectly sent to the new servers. Compared with a manner that the access requests received by the original servers in a substituting state are forwarded to other original servers, the work load of other substituting servers in the service updating process of the server cluster is reduced, and the work of scheduling the access requests is also simplified. The new servers gradually substitute the original servers in the server cluster to receive the access requests received by the original servers, such that the risk generated by a fact that the new servers directly substitute the original servers in the server cluster to receive the access requests received by the original servers is reduced”),

However, Niu does not appear to explicitly teach:
compare the first response from the first computer system to the second response from the second computer system.  

However, in the same field of endeavor, Acacio teaches:
compare the first response from the first computer system to the second response from the second computer system (Acacio: Col. 7, lines 30-37, “Based upon application execution instructions provided by the customer, the installer performs exhaustive testing of the intermediate application on the new platform 30 utilizing the transferred data. The testing preferably includes interactive operations and batch operations including execution of any routines that interface with other systems. The testing party will compare and validate output from the legacy platform 20 and the new platform 30 to ensure that the output is the same”).  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Niu by comparing the first response to the second response, as taught by Acacio.  One of ordinary skill in the art would have been motivated to use the methods of Acacio because it would assist in using multiple systems without significant changes. (Acacio: Col. 1, lines 63-67).

	Regarding claim 14, the Niu/Acacio combination teach all of the elements of claim 13 and further teaches:
determine whether processing the communication by the second computer system resulted in an error (Acacio: Col. 7, lines 38-45, “Based upon the results of the testing, the installer fixes any problems identified. For example, the installer may fix files, fix programs, find workarounds to address unexpected behaviors and the like. After updating the application to form the updated application 33, the installer performs final testing until the tests are satisfactory as illustrated in FIG. 6 of the drawings”).  

Regarding claim 19, Niu teaches:
A non-transitory computer-readable medium having stored thereon sequences of instructions which, when executed by at least one processor, cause the at least one processor (Niu: Paragraph [0082], “The embodiments of the present disclosure further provide a computer-readable non-transitory storage medium, the storage medium stores one or more programs including an executing instruction, and the executing instruction may be read and executed by an electronic device so as to execute the related steps in the above method embodiments”) to: 
receive a communication from a user device, wherein the communication is associated with a request for information from a user via the user device (Niu: Paragraph [0035], “The service updating method for a server cluster provided by the embodiments of the present disclosure realizes the objective that the new servers equipped with new services are added to the server cluster. The new servers are adopted to substitute the original servers in the server cluster to receive the access requests, such that the server cluster can process the access requests of the user even in a service updating process, and the user experience is improved. In addition, in the service updating process of the server cluster, the user can experience the new service, and the launching speed of the new service is quickened. Further, the server cluster with the new services is tested online. When having a problem, the new servers can be debugged in time, such that the normal and effective operation of the new servers is guaranteed. Further, when the new servers are debugged, the working state of the original servers is recovered, such that the situation that the access requests cannot be processed caused by a fault of the new servers in the service updating process of the server cluster is avoided. The access requests sent to the original servers in the server cluster are indirectly sent to the new servers. Compared with a manner that the access requests received by the original servers in a substituting state are forwarded to other original servers, the work load of other substituting servers in the service updating process of the server cluster is reduced, and the work of scheduling the access requests is also simplified. The new servers gradually substitute the original servers in the server cluster to receive the access requests received by the original servers, such that the risk generated by a fact that the new servers directly substitute the original servers in the server cluster to receive the access requests received by the original servers is reduced”); 
determine whether to forward the communication to a first computer system or a second computer system (Niu: Paragraph [0035], “The service updating method for a server cluster provided by the embodiments of the present disclosure realizes the objective that the new servers equipped with new services are added to the server cluster. The new servers are adopted to substitute the original servers in the server cluster to receive the access requests, such that the server cluster can process the access requests of the user even in a service updating process, and the user experience is improved. In addition, in the service updating process of the server cluster, the user can experience the new service, and the launching speed of the new service is quickened. Further, the server cluster with the new services is tested online. When having a problem, the new servers can be debugged in time, such that the normal and effective operation of the new servers is guaranteed. Further, when the new servers are debugged, the working state of the original servers is recovered, such that the situation that the access requests cannot be processed caused by a fault of the new servers in the service updating process of the server cluster is avoided. The access requests sent to the original servers in the server cluster are indirectly sent to the new servers. Compared with a manner that the access requests received by the original servers in a substituting state are forwarded to other original servers, the work load of other substituting servers in the service updating process of the server cluster is reduced, and the work of scheduling the access requests is also simplified. The new servers gradually substitute the original servers in the server cluster to receive the access requests received by the original servers, such that the risk generated by a fact that the new servers directly substitute the original servers in the server cluster to receive the access requests received by the original servers is reduced”); 
forward the communication to the first computer system based on the determining, wherein the first computer system is configured to replace the second computer system (Niu: Paragraph [0035], “The service updating method for a server cluster provided by the embodiments of the present disclosure realizes the objective that the new servers equipped with new services are added to the server cluster. The new servers are adopted to substitute the original servers in the server cluster to receive the access requests, such that the server cluster can process the access requests of the user even in a service updating process, and the user experience is improved. In addition, in the service updating process of the server cluster, the user can experience the new service, and the launching speed of the new service is quickened. Further, the server cluster with the new services is tested online. When having a problem, the new servers can be debugged in time, such that the normal and effective operation of the new servers is guaranteed. Further, when the new servers are debugged, the working state of the original servers is recovered, such that the situation that the access requests cannot be processed caused by a fault of the new servers in the service updating process of the server cluster is avoided. The access requests sent to the original servers in the server cluster are indirectly sent to the new servers. Compared with a manner that the access requests received by the original servers in a substituting state are forwarded to other original servers, the work load of other substituting servers in the service updating process of the server cluster is reduced, and the work of scheduling the access requests is also simplified. The new servers gradually substitute the original servers in the server cluster to receive the access requests received by the original servers, such that the risk generated by a fact that the new servers directly substitute the original servers in the server cluster to receive the access requests received by the original servers is reduced”); 
receive a first response to the communication generated by the first computer system (Niu: Paragraph [0035], “The service updating method for a server cluster provided by the embodiments of the present disclosure realizes the objective that the new servers equipped with new services are added to the server cluster. The new servers are adopted to substitute the original servers in the server cluster to receive the access requests, such that the server cluster can process the access requests of the user even in a service updating process, and the user experience is improved. In addition, in the service updating process of the server cluster, the user can experience the new service, and the launching speed of the new service is quickened. Further, the server cluster with the new services is tested online. When having a problem, the new servers can be debugged in time, such that the normal and effective operation of the new servers is guaranteed. Further, when the new servers are debugged, the working state of the original servers is recovered, such that the situation that the access requests cannot be processed caused by a fault of the new servers in the service updating process of the server cluster is avoided. The access requests sent to the original servers in the server cluster are indirectly sent to the new servers. Compared with a manner that the access requests received by the original servers in a substituting state are forwarded to other original servers, the work load of other substituting servers in the service updating process of the server cluster is reduced, and the work of scheduling the access requests is also simplified. The new servers gradually substitute the original servers in the server cluster to receive the access requests received by the original servers, such that the risk generated by a fact that the new servers directly substitute the original servers in the server cluster to receive the access requests received by the original servers is reduced”); 
determine whether an error occurred when processing the communication at the first communication system (Niu: Paragraph [0035], “The service updating method for a server cluster provided by the embodiments of the present disclosure realizes the objective that the new servers equipped with new services are added to the server cluster. The new servers are adopted to substitute the original servers in the server cluster to receive the access requests, such that the server cluster can process the access requests of the user even in a service updating process, and the user experience is improved. In addition, in the service updating process of the server cluster, the user can experience the new service, and the launching speed of the new service is quickened. Further, the server cluster with the new services is tested online. When having a problem, the new servers can be debugged in time, such that the normal and effective operation of the new servers is guaranteed. Further, when the new servers are debugged, the working state of the original servers is recovered, such that the situation that the access requests cannot be processed caused by a fault of the new servers in the service updating process of the server cluster is avoided. The access requests sent to the original servers in the server cluster are indirectly sent to the new servers. Compared with a manner that the access requests received by the original servers in a substituting state are forwarded to other original servers, the work load of other substituting servers in the service updating process of the server cluster is reduced, and the work of scheduling the access requests is also simplified. The new servers gradually substitute the original servers in the server cluster to receive the access requests received by the original servers, such that the risk generated by a fact that the new servers directly substitute the original servers in the server cluster to receive the access requests received by the original servers is reduced”); 
forward the communication to the second computer system, in response to determining that an error occurred (Niu: Paragraph [0035], “The service updating method for a server cluster provided by the embodiments of the present disclosure realizes the objective that the new servers equipped with new services are added to the server cluster. The new servers are adopted to substitute the original servers in the server cluster to receive the access requests, such that the server cluster can process the access requests of the user even in a service updating process, and the user experience is improved. In addition, in the service updating process of the server cluster, the user can experience the new service, and the launching speed of the new service is quickened. Further, the server cluster with the new services is tested online. When having a problem, the new servers can be debugged in time, such that the normal and effective operation of the new servers is guaranteed. Further, when the new servers are debugged, the working state of the original servers is recovered, such that the situation that the access requests cannot be processed caused by a fault of the new servers in the service updating process of the server cluster is avoided. The access requests sent to the original servers in the server cluster are indirectly sent to the new servers. Compared with a manner that the access requests received by the original servers in a substituting state are forwarded to other original servers, the work load of other substituting servers in the service updating process of the server cluster is reduced, and the work of scheduling the access requests is also simplified. The new servers gradually substitute the original servers in the server cluster to receive the access requests received by the original servers, such that the risk generated by a fact that the new servers directly substitute the original servers in the server cluster to receive the access requests received by the original servers is reduced”); 
receive a second response to the communication generated by the second computer system (Niu: Paragraph [0035], “The service updating method for a server cluster provided by the embodiments of the present disclosure realizes the objective that the new servers equipped with new services are added to the server cluster. The new servers are adopted to substitute the original servers in the server cluster to receive the access requests, such that the server cluster can process the access requests of the user even in a service updating process, and the user experience is improved. In addition, in the service updating process of the server cluster, the user can experience the new service, and the launching speed of the new service is quickened. Further, the server cluster with the new services is tested online. When having a problem, the new servers can be debugged in time, such that the normal and effective operation of the new servers is guaranteed. Further, when the new servers are debugged, the working state of the original servers is recovered, such that the situation that the access requests cannot be processed caused by a fault of the new servers in the service updating process of the server cluster is avoided. The access requests sent to the original servers in the server cluster are indirectly sent to the new servers. Compared with a manner that the access requests received by the original servers in a substituting state are forwarded to other original servers, the work load of other substituting servers in the service updating process of the server cluster is reduced, and the work of scheduling the access requests is also simplified. The new servers gradually substitute the original servers in the server cluster to receive the access requests received by the original servers, such that the risk generated by a fact that the new servers directly substitute the original servers in the server cluster to receive the access requests received by the original servers is reduced”);

However, Niu does not appear to explicitly teach:
compare the first response from the first computer system to the second response from 28Docket No. 20190179 the second computer system.

However, in the same field of endeavor, Acacio teaches:
compare the first response from the first computer system to the second response from 28Docket No. 20190179 the second computer system (Acacio: Col. 7, lines 30-37, “Based upon application execution instructions provided by the customer, the installer performs exhaustive testing of the intermediate application on the new platform 30 utilizing the transferred data. The testing preferably includes interactive operations and batch operations including execution of any routines that interface with other systems. The testing party will compare and validate output from the legacy platform 20 and the new platform 30 to ensure that the output is the same”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable medium disclosed by Niu by comparing the first response to the second response, as taught by Acacio.  One of ordinary skill in the art would have been motivated to use the methods of Acacio because it would assist in using multiple systems without significant changes. (Acacio: Col. 1, lines 63-67).

Claims 3-5, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Niu in view of Acacio and further in view of U.S. Patent No. 10,324,782 to Dorfman et al. ("Dorfman").

Regarding claim 3, the Niu/Acacio combination teach all of the elements of claim 2. However, the combination does not appear to explicitly teach:
	incrementing an error count, in response to determining that processing the communication by the second computer did not result in an error; and
not incrementing an error count, in response to determining that processing the communication by the second computer system resulted in an error.

However, in the same field of endeavor, Dorfman teaches teaches:
incrementing an error count, in response to determining that processing the communication by the second computer did not result in an error (Dorfman: Col. 5, lines 32-36, “If the number of timeouts or other errors exceeds a pre-determined threshold, the SSD may be deemed faulty 206. If the number of timeouts/errors is less than a pre-determined threshold, the SSD may be transitioned back to the available state 202”; and Claim 1, “upon determining a number of timeouts or errors occurring as a result of the healthcheck I/O operations exceed a predefined threshold, performing operations at a second tier of the two-tier stage monitoring process, the operations comprising at least one of: removing the first storage device from operation in the storage array and continuing the I/O operations on alternative storage devices in the storage array”); and
not incrementing an error count, in response to determining that processing the communication by the second computer system resulted in an error (Dorfman: Col. 5, lines 32-36, “If the number of timeouts or other errors exceeds a pre-determined threshold, the SSD may be deemed faulty 206. If the number of timeouts/errors is less than a pre-determined threshold, the SSD may be transitioned back to the available state 202”; and Claim 1, “upon determining a number of timeouts or errors occurring as a result of the healthcheck I/O operations exceed a predefined threshold, performing operations at a second tier of the two-tier stage monitoring process, the operations comprising at least one of: removing the first storage device from operation in the storage array and continuing the I/O operations on alternative storage devices in the storage array”).  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Niu/Acacio combination by incrementing an error count associated with the second system to a threshold, as taught by Dorfman.  One of ordinary skill in the art would have been motivated to use the methods of Dorfman because it would improve reliability, performance, and resiliency. (Dorfman: Col. 1, lines 19-67 and Col. 2, lines 1-46).

Regarding claim 15, the Niu/Acacio combination teach all of the elements of claim 14. However, the combination does not appear to explicitly teach:
	increment an error count, in response to determining that processing the communication by the second computer system did not result in an error; and
not increment an error count, in response to determining that processing the communication by the second computer system.

However, in the same field of endeavor, Dorfman teaches teaches:
increment an error count, in response to determining that processing the communication by the second computer system did not result in an error (Dorfman: Col. 5, lines 32-36, “If the number of timeouts or other errors exceeds a pre-determined threshold, the SSD may be deemed faulty 206. If the number of timeouts/errors is less than a pre-determined threshold, the SSD may be transitioned back to the available state 202”; and Claim 1, “upon determining a number of timeouts or errors occurring as a result of the healthcheck I/O operations exceed a predefined threshold, performing operations at a second tier of the two-tier stage monitoring process, the operations comprising at least one of: removing the first storage device from operation in the storage array and continuing the I/O operations on alternative storage devices in the storage array”); and
not increment an error count, in response to determining that processing the communication by the second computer system (Dorfman: Col. 5, lines 32-36, “If the number of timeouts or other errors exceeds a pre-determined threshold, the SSD may be deemed faulty 206. If the number of timeouts/errors is less than a pre-determined threshold, the SSD may be transitioned back to the available state 202”; and Claim 1, “upon determining a number of timeouts or errors occurring as a result of the healthcheck I/O operations exceed a predefined threshold, performing operations at a second tier of the two-tier stage monitoring process, the operations comprising at least one of: removing the first storage device from operation in the storage array and continuing the I/O operations on alternative storage devices in the storage array”). 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the Niu/Acacio combination by incrementing an error count associated with the second system to a threshold, as taught by Dorfman.  One of ordinary skill in the art would have been motivated to use the methods of Dorfman because it would improve reliability, performance, and resiliency. (Dorfman: Col. 1, lines 19-67 and Col. 2, lines 1-46).

Regarding claim 4, the Niu/Acacio combination teach all of the elements of claim 1. However, the Niu/Acacio combination does not appear to explicitly teach:
further comprising comparing, by the verification system, an error count associated with processing by the first computer system to a threshold.

However, in the same field of endeavor, Dorfman teaches:
further comprising comparing, by the verification system, an error count associated with processing by the first computer system to a threshold (Dorfman: Col. 5, lines 32-36, “If the number of timeouts or other errors exceeds a pre-determined threshold, the SSD may be deemed faulty 206. If the number of timeouts/errors is less than a pre-determined threshold, the SSD may be transitioned back to the available state 202”; and Claim 1, “upon determining a number of timeouts or errors occurring as a result of the healthcheck I/O operations exceed a predefined threshold, performing operations at a second tier of the two-tier stage monitoring process, the operations comprising at least one of: removing the first storage device from operation in the storage array and continuing the I/O operations on alternative storage devices in the storage array”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Niu/Acacio combination by comparing an error count associated with the first system to a threshold, as taught by Dorfman.  One of ordinary skill in the art would have been motivated to use the methods of Dorfman because it would improve reliability, performance, and resiliency. (Dorfman: Col. 1, lines 19-67 and Col. 2, lines 1-46).

Regarding claim 5, the Niu/Acacio/Dorfman combination teach all of the elements of claim 4 and further teaches:
determining, by the verification system, that a number of errors associated with processing by the first computer system is greater than the threshold (Dorfman: Col. 5, lines 32-36, “If the number of timeouts or other errors exceeds a pre-determined threshold, the SSD may be deemed faulty 206. If the number of timeouts/errors is less than a pre-determined threshold, the SSD may be transitioned back to the available state 202”; and Claim 1, “upon determining a number of timeouts or errors occurring as a result of the healthcheck I/O operations exceed a predefined threshold, performing operations at a second tier of the two-tier stage monitoring process, the operations comprising at least one of: removing the first storage device from operation in the storage array and continuing the I/O operations on alternative storage devices in the storage array”); and 
automatically forwarding communications to the second computer system for processing by the second computer system, in response to determining that the number of errors is greater than the threshold (Dorfman: Claim 1, “upon determining a number of timeouts or errors occurring as a result of the healthcheck I/O operations exceed a predefined threshold, performing operations at a second tier of the two-tier stage monitoring process, the operations comprising at least one of: removing the first storage device from operation in the storage array and continuing the I/O operations on alternative storage devices in the storage array”).  

Regarding claim 17, the Niu/Acacio combination teach all of the elements of claim 13. However, the Niu/Acacio combination does not appear to explicitly teach:
compare an error count associated with processing by the first computer system to a threshold,
determine that a number of errors associated with processing by the first computer system is greater than the threshold,
automatically forward communications to the second computer system for processing by the second computer system, in response to determining that the number of errors is greater than 27Docket No. 20190179 the threshold.

However, in the same field of endeavor, Dorfman teaches:
compare an error count associated with processing by the first computer system to a threshold (Dorfman: Col. 5, lines 32-36, “If the number of timeouts or other errors exceeds a pre-determined threshold, the SSD may be deemed faulty 206. If the number of timeouts/errors is less than a pre-determined threshold, the SSD may be transitioned back to the available state 202”; and Claim 1, “upon determining a number of timeouts or errors occurring as a result of the healthcheck I/O operations exceed a predefined threshold, performing operations at a second tier of the two-tier stage monitoring process, the operations comprising at least one of: removing the first storage device from operation in the storage array and continuing the I/O operations on alternative storage devices in the storage array”), 
determine that a number of errors associated with processing by the first computer system is greater than the threshold (Dorfman: Col. 5, lines 32-36, “If the number of timeouts or other errors exceeds a pre-determined threshold, the SSD may be deemed faulty 206. If the number of timeouts/errors is less than a pre-determined threshold, the SSD may be transitioned back to the available state 202”; and Claim 1, “upon determining a number of timeouts or errors occurring as a result of the healthcheck I/O operations exceed a predefined threshold, performing operations at a second tier of the two-tier stage monitoring process, the operations comprising at least one of: removing the first storage device from operation in the storage array and continuing the I/O operations on alternative storage devices in the storage array”), and 
automatically forward communications to the second computer system for processing by the second computer system, in response to determining that the number of errors is greater than 27Docket No. 20190179 the threshold (Dorfman: Claim 1, “upon determining a number of timeouts or errors occurring as a result of the healthcheck I/O operations exceed a predefined threshold, performing operations at a second tier of the two-tier stage monitoring process, the operations comprising at least one of: removing the first storage device from operation in the storage array and continuing the I/O operations on alternative storage devices in the storage array”).  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the Niu/Acacio combination by comparing an error count associated with the first system to a threshold and forwarding communications to a secondary system based on determining that the number of errors is greater than the threshold, as taught by Dorfman.  One of ordinary skill in the art would have been motivated to use the methods of Dorfman because it would improve reliability, performance, and resiliency. (Dorfman: Col. 1, lines 19-67 and Col. 2, lines 1-46).

Regarding claim 20, the Niu/Acacio combination teach all of the elements of claim 19. However, the Niu/Acacio combination does not appear to explicitly teach:
compare an error count associated with processing by the first computer system to a threshold;
determine that a number of errors associated with processing by the first computer system is greater than the threshold;
automatically forward communications to the second computer system for processing by the second computer system, in response to determining that the number of errors is greater than the threshold.

However, in the same field of endeavor, Dorfman teaches:
compare an error count associated with processing by the first computer system to a threshold (Dorfman: Col. 5, lines 32-36, “If the number of timeouts or other errors exceeds a pre-determined threshold, the SSD may be deemed faulty 206. If the number of timeouts/errors is less than a pre-determined threshold, the SSD may be transitioned back to the available state 202”; and Claim 1, “upon determining a number of timeouts or errors occurring as a result of the healthcheck I/O operations exceed a predefined threshold, performing operations at a second tier of the two-tier stage monitoring process, the operations comprising at least one of: removing the first storage device from operation in the storage array and continuing the I/O operations on alternative storage devices in the storage array”).; 
determine that a number of errors associated with processing by the first computer system is greater than the threshold (Dorfman: Col. 5, lines 32-36, “If the number of timeouts or other errors exceeds a pre-determined threshold, the SSD may be deemed faulty 206. If the number of timeouts/errors is less than a pre-determined threshold, the SSD may be transitioned back to the available state 202”; and Claim 1, “upon determining a number of timeouts or errors occurring as a result of the healthcheck I/O operations exceed a predefined threshold, performing operations at a second tier of the two-tier stage monitoring process, the operations comprising at least one of: removing the first storage device from operation in the storage array and continuing the I/O operations on alternative storage devices in the storage array”); and 
automatically forward communications to the second computer system for processing by the second computer system, in response to determining that the number of errors is greater than the threshold (Dorfman: Claim 1, “upon determining a number of timeouts or errors occurring as a result of the healthcheck I/O operations exceed a predefined threshold, performing operations at a second tier of the two-tier stage monitoring process, the operations comprising at least one of: removing the first storage device from operation in the storage array and continuing the I/O operations on alternative storage devices in the storage array”). 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable medium taught by the Niu/Acacio combination by comparing an error count associated with the first system to a threshold and forwarding communications to a secondary system based on determining that the number of errors is greater than the threshold, as taught by Dorfman.  One of ordinary skill in the art would have been motivated to use the methods of Dorfman because it would improve reliability, performance, and resiliency. (Dorfman: Col. 1, lines 19-67 and Col. 2, lines 1-46).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Niu in view of Acacio  in view of U.S. Publication No. 2010/0095276 to Ottavi et al. ("Ottavi").

Regarding claim 6, the Niu/Acacio combination teach all of the elements of claim 1 and further teaches:
wherein the first computer system is a cloud-based computer system (Accacio: Col. 4, lines 8- 18, “The new platform 30 may be comprised of any computer platform such as a server computer, cloud based computer, or other computer system capable of receiving and transmitting data via IP networks and telecommunication networks. The new platform 30 can be an IBM® based computer, or compatible thereof. The new platform 30 preferably includes various components commonly found in conventional computers such as a display screen (or monitor), a hard disk drive, a network interface, a keyboard, a microprocessor, a memory bus, random access memory (RAM), read only memory (ROM), a peripheral bus, and a keyboard controller”) and the second computer system is a legacy computer system (Accacio: Col. 3, lines 27-32, “The legacy platform 20 is a computing platform comprised of legacy hardware 21 and a legacy operating system 22 (a.k.a. an operating system) that together allow a legacy application 23 to run. The legacy hardware 21 may be comprised of any older computing platform that a business desires to retire and upgrade to a new platform 30”),

However, the Niu/Acacio combination does not appear to explicitly teach:
performing an extensible markup language comparison associated with the first response and second response.

However, in the same field of endeavor, Ottavi teaches:
performing an extensible markup language comparison associated with the first response and second response (Ottavi: Paragraph [0029], “Response messages produced by a WSDL (e.g., WebServiceName.wsdl file) in response to a request message may be compared and validated with the response messages created by the XML development tool”).  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Niu/Acacio combination by performing an xml comparison on the first and second responses, as taught by Ottavi.  One of ordinary skill in the art would have been motivated to use the methods of Ottavi because it will assist in reducing impacts on already deployed functionality and will decrease time for fixes and new capabilities to certified.(Ottavi: Paragraphs [0009]-[0010]).

Regarding claim 16, the Niu/Acacio combination teach all of the elements of claim 13 and further teaches:
the first computer system, wherein the first computer system comprises a cloud-based system (Accacio: Col. 4, lines 8- 18, “The new platform 30 may be comprised of any computer platform such as a server computer, cloud based computer, or other computer system capable of receiving and transmitting data via IP networks and telecommunication networks. The new platform 30 can be an IBM® based computer, or compatible thereof. The new platform 30 preferably includes various components commonly found in conventional computers such as a display screen (or monitor), a hard disk drive, a network interface, a keyboard, a microprocessor, a memory bus, random access memory (RAM), read only memory (ROM), a peripheral bus, and a keyboard controller”); and 
the second computer system, wherein the second computer system comprises a legacy computer system (Accacio: Col. 3, lines 27-32, “The legacy platform 20 is a computing platform comprised of legacy hardware 21 and a legacy operating system 22 (a.k.a. an operating system) that together allow a legacy application 23 to run. The legacy hardware 21 may be comprised of any older computing platform that a business desires to retire and upgrade to a new platform 30”),

However, the Niu/Acacio combination does not appear to explicitly teach:
perform an extensible markup language comparison associated with the first response and the second response

However, in the same field of endeavor, Ottavi teaches:
perform an extensible markup language comparison associated with the first response and the second response (Ottavi: Paragraph [0029], “Response messages produced by a WSDL (e.g., WebServiceName.wsdl file) in response to a request message may be compared and validated with the response messages created by the XML development tool”).  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the Niu/Acacio combination by performing an xml comparison on the first and second responses, as taught by Ottavi.  One of ordinary skill in the art would have been motivated to use the methods of Ottavi because it will assist in reducing impacts on already deployed functionality and will decrease time for fixes and new capabilities to certified.(Ottavi: Paragraphs [0009]-[0010]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Niu in view of Acacio in view of U.S. Publication No. 2018/0246794 to Baty et al. (“Baty”) and further in view of U.S. Publication No. 2021/0209512 to Gaddam et al. ("Gaddam").

Regarding claim 7, the Niu/Acacio combination teach all of the elements of claim 1. However, the Niu/Acacio combination does not appear to explicitly teach:
identifying types of errors associated with processing by the first computer system;
dynamically modifying error thresholds associated with the identified types of errors based on the analyzing.

However, in the same field of endeavor, Baty teaches:
identifying types of errors associated with processing by the first computer system (Baty: Paragraph [0039], “Similarly, the threshold may be predefined, for example, by a user/operator or external circuitry; or the threshold may change dynamically over time based on one or more parameters, such as temperature, usage, age, environment, type of access, etc. The threshold may be set to limit the maximum number of accesses that may be allowed to accrue before one or more steps are implemented to manage and/or prolong the health of the memory devices. In one embodiment, the threshold may be set to limit the total number of accesses allowed for a particular memory region, regardless of access type. In other embodiments, the threshold may include multiple thresholds for limiting the maximum number of read, write, and/or erase type of accesses allowed for a particular memory region. The threshold(s) may be the same or a different value for each type of access (e.g., read, write, or erase). In some embodiments, the threshold may be set to a higher threshold value for limiting the number of reads to a bit cell, for example, because read voltage values may be generally lower and may therefore be less deleterious to bit cells over time. Similarly, the threshold may be set to a lower threshold value for limiting the number of writes to a bit cell, for example, because write voltage values are generally higher and may therefore be more deleterious to bit cells over time”; and Paragraph [0060], “the error type includes single bit error, double bit error, or triple bit error; the threshold set for each error type is predefined by a user; the threshold set for each error type dynamically changes based on one or more of a temperature of the first memory region and an age of the first memory region; the threshold set for each error type dynamically changes based on a type of access to the first memory region”); 
analyzing the identified types of errors (Baty: Paragraph [0039], “Similarly, the threshold may be predefined, for example, by a user/operator or external circuitry; or the threshold may change dynamically over time based on one or more parameters, such as temperature, usage, age, environment, type of access, etc.”; and Paragraph [0060], “the error type includes single bit error, double bit error, or triple bit error; the threshold set for each error type is predefined by a user; the threshold set for each error type dynamically changes based on one or more of a temperature of the first memory region and an age of the first memory region”);
dynamically modifying error thresholds associated with the identified types of errors based on the analyzing (Baty: Paragraph [0039], “Similarly, the threshold may be predefined, for example, by a user/operator or external circuitry; or the threshold may change dynamically over time based on one or more parameters, such as temperature, usage, age, environment, type of access, etc.”; and Paragraph [0060], “the error type includes single bit error, double bit error, or triple bit error; the threshold set for each error type is predefined by a user; the threshold set for each error type dynamically changes based on one or more of a temperature of the first memory region and an age of the first memory region”).  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Niu/Acacio combination by identifying types of errors, analyzing the errors, and modifying error thresholds based on the analysis, as taught by Baty.  One of ordinary skill in the art would have been motivated to use the methods of Baty because it would prolong or otherwise extend the life of the unhealthy systems. (Baty: Paragraphs [0033]-[0034]).

However, the Niu/Acacio/Baty combination does not appear to teach:
analyzing, using machine learning, errors.

However, in the same field of endeavor, Gaddam teaches:
analyzing, using machine learning, errors (Gaddam: Paragraph [0098], “the computer can also adapt the error threshold periodically and determine the value of the error threshold using machine learning techniques, for example, generating a decision tree that is used to dynamically set the error threshold depending on conditions such as the rate of received input data”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Niu/Acacio/Baty combination by using machine learning to analyze errors, as taught by Gaddam.  One of ordinary skill in the art would have been motivated to use the methods of Gaddam because it would be more resistant to outside interference and will consequently be more secure. (Gaddam: Paragraph [0042]).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Niu in view of Acacio in view of Dorfman and further in view of Baty.

Regarding claim 8, the Niu/Acacio combination teach all of the elements of claim 1. However, the Niu/Acacio combination does not appear to explicitly teach:
initiating a changeover from the first computer system to the second computer system for processing at least some communications, in response to determining that a number of errors generated by the first computer system for a first one of the plurality of types of errors exceeds a threshold.

However, in the same field of endeavor, Dorfman teaches:
initiating a changeover from the first computer system to the second computer system for processing at least some communications, in response to determining that a number of errors generated by the first computer system for a first one of the plurality of types of errors exceeds a threshold (Dorfman: Col. 5, lines 32-36, “If the number of timeouts or other errors exceeds a pre-determined threshold, the SSD may be deemed faulty 206. If the number of timeouts/errors is less than a pre-determined threshold, the SSD may be transitioned back to the available state 202”; and Claim 1, “upon determining a number of timeouts or errors occurring as a result of the healthcheck I/O operations exceed a predefined threshold, performing operations at a second tier of the two-tier stage monitoring process, the operations comprising at least one of: removing the first storage device from operation in the storage array and continuing the I/O operations on alternative storage devices in the storage array”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Niu/Acacio combination by comparing an error count associated with the first system to a threshold and forwarding communications to a secondary system based on determining that the number of errors is greater than the threshold, as taught by Dorfman.  One of ordinary skill in the art would have been motivated to use the methods of Dorfman because it would improve reliability, performance, and resiliency. (Dorfman: Col. 1, lines 19-67 and Col. 2, lines 1-46).

However, the Niu/Acacio/Dorfman combination does not appear to explicitly teach:
storing error threshold information for a plurality of types errors.

However, in the same field of endeavor, Baty teaches:
storing error threshold information for a plurality of types errors (Baty: Paragraph [0039], “Similarly, the threshold may be predefined, for example, by a user/operator or external circuitry; or the threshold may change dynamically over time based on one or more parameters, such as temperature, usage, age, environment, type of access, etc.”; and Paragraph [0060], “the error type includes single bit error, double bit error, or triple bit error; the threshold set for each error type is predefined by a user; the threshold set for each error type dynamically changes based on one or more of a temperature of the first memory region and an age of the first memory region”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Niu/Acacio/Dorfman combination by setting error thresholds for a plurality of types of errors, as taught by Baty.  One of ordinary skill in the art would have been motivated to use the methods of Baty because it would prolong or otherwise extend the life of the unhealthy systems. (Baty: Paragraphs [0033]-[0034]).

Regarding claim 18, the Niu/Acacio combination teach all of the elements of claim 13. However, the Niu/Acacio combination does not appear to explicitly teach:
initiate a changeover from the first computer system to the second computer system for processing at least some communications, in response to determining that a number of errors generated by the first computer system for a first one of the plurality of types of errors exceeds a threshold.

However, in the same field of endeavor, Dorfman teaches:
initiate a changeover from the first computer system to the second computer system for processing at least some communications, in response to determining that a number of errors generated by the first computer system for a first one of the plurality of types of errors exceeds a threshold (Dorfman: Col. 5, lines 32-36, “If the number of timeouts or other errors exceeds a pre-determined threshold, the SSD may be deemed faulty 206. If the number of timeouts/errors is less than a pre-determined threshold, the SSD may be transitioned back to the available state 202”; and Claim 1, “upon determining a number of timeouts or errors occurring as a result of the healthcheck I/O operations exceed a predefined threshold, performing operations at a second tier of the two-tier stage monitoring process, the operations comprising at least one of: removing the first storage device from operation in the storage array and continuing the I/O operations on alternative storage devices in the storage array”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the Niu/Acacio combination by comparing an error count associated with the first system to a threshold and forwarding communications to a secondary system based on determining that the number of errors is greater than the threshold, as taught by Dorfman.  One of ordinary skill in the art would have been motivated to use the methods of Dorfman because it would improve reliability, performance, and resiliency. (Dorfman: Col. 1, lines 19-67 and Col. 2, lines 1-46).

However, the Niu/Acacio/Dorfman combination does not appear to explicitly teach:
store error threshold information for a plurality of types errors in the memory.

However, in the same field of endeavor, Baty teaches:
store error threshold information for a plurality of types errors in the memory (Baty: Paragraph [0039], “Similarly, the threshold may be predefined, for example, by a user/operator or external circuitry; or the threshold may change dynamically over time based on one or more parameters, such as temperature, usage, age, environment, type of access, etc.”; and Paragraph [0060], “the error type includes single bit error, double bit error, or triple bit error; the threshold set for each error type is predefined by a user; the threshold set for each error type dynamically changes based on one or more of a temperature of the first memory region and an age of the first memory region”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the Niu/Acacio/Dorfman combination by setting error thresholds for a plurality of types of errors, as taught by Baty.  One of ordinary skill in the art would have been motivated to use the methods of Baty because it would prolong or otherwise extend the life of the unhealthy systems. (Baty: Paragraphs [0033]-[0034]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Niu in view of Acacio in view of Dorfman in view of Baty and further in view of U.S. Publication No. 2010/0235676 to Aboel-Nil et al. (“Aboel-Nil”).

Regarding claim 9, the Niu/Acacio/Dorfman/Baty combination teach all of the elements of claim 8. However, the Niu/Acacio/Dorfman/Baty combination does not appear to explicitly teach:
sending notifications to personnel associated with the first computer system in response to initiating the changeover.

However, in the same field of endeavor, Aboel-Nil teaches:
sending notifications to personnel associated with the first computer system in response to initiating the changeover (Aboel-Nil: Paragraph [0027], “At the time, or immediately after, inbound email messages 201 have been redirected to the secondary server 230, a notification is sent to users alerting them that email messages are available on the secondary server 230. The notification method may consist, for example, of the automated delivery of notification messages 250 to an alternate email address for each of the users”).  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Niu/Acacio/Dorfman/Baty combination by sending notifications to users associated with the first system in response to initiating a changeover, as taught by Aboel-Nil.  One of ordinary skill in the art would have been motivated to use the methods of Aboel-Nil because it would improve reliability of data history and to inform user’s where the data is now located. (Aboel-Nil: Paragraphs [0006]-[0015]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Niu in view of Acacio in view of U.S. Publication No. 2019/0146754 to Mody et al. (“Mody”) and further in view of U.S. Publication No. 2015/0020202 to Giuliani et al. (“Giuliani”).

Regarding claim 10, the Niu/Acacio combination teach all of the elements of claim 1. However, the Niu/Acacio combination does not appear to explicitly teach:
operating the first computer system and second computer system in parallel, wherein the first computer system is operating in a test mode; and
comparing outputs from the first and second computer systems.

However, in the same field of endeavor, Mody teaches:
operating the first computer system and second computer system in parallel, wherein the first computer system is operating in a test mode (Mody: Paragraph [0003], “As the capabilities of these applications are updated and improved, new versions of the applications are tested to ensure they perform as expected. To confirm the performance of the new application versions, parallel testing is performed to compare performance of the new applications against the performance of prior, legacy versions. Parallel testing involves inputting a common sample dataset into both the legacy and new versions of the application and comparing the results produced by both versions. The parallel testing may also be applied to test new processes that are included in the new application version. Any detected differences in the results are then further examined to determine whether variances exist in the new application versions, or whatever other processes are being compared”); and
comparing outputs from the first and second computer systems (Mody: Paragraph [0003], “As the capabilities of these applications are updated and improved, new versions of the applications are tested to ensure they perform as expected. To confirm the performance of the new application versions, parallel testing is performed to compare performance of the new applications against the performance of prior, legacy versions. Parallel testing involves inputting a common sample dataset into both the legacy and new versions of the application and comparing the results produced by both versions. The parallel testing may also be applied to test new processes that are included in the new application version. Any detected differences in the results are then further examined to determine whether variances exist in the new application versions, or whatever other processes are being compared”).  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Niu/Acacio combination by operating the systems in parallel and to have the first system in a test mode, as taught by Mody.  One of ordinary skill in the art would have been motivated to use the methods of Mody because it will save a round of redundant processing. (Mody: Paragraph [0033]).

However, the Niu/Acacio/Mody combination does not appear to explicitly teach:
forwarding at least a portion of communications being processed by the second computer system to the first computer system.

However, in the same field of endeavor, Giuliani teaches:
forwarding at least a portion of communications being processed by the second computer system to the first computer system (Giuliani: Paragraph [0025], “Flow continues to operation 412 were a second I/O request is to a device using the previously established communication path. Similar to the first I/O request described above, the second I/O request may be a request to read data from a specific location in storage (e.g., a hard drive, a solid state drive, etc.) or memory. Other aspects of the disclosure envision communication with devices other than storage devices (e.g., printers, routers, mobile device connected via a network, speakers, etc.). In such aspects, the I/O request may be a command instructing the device to perform a specific action (e.g., print a document, play an audio file, transfer data, etc.). In response to submitting the second I/O request, a second response may be returned via the existing, previously established path (i.e., not the alternate communication path). The second response may be the requested data, for example, if the I/O request was a request for data on a storage device, an indication that a specific action has been performed by the device, or any other type of response related to an I/O request. The second I/O request may be identical to the first I/O request. The first and second I/O requests may be submitted in parallel or sequentially in any order”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Niu/Acacio/Mody combination by forwarding communications from the second system to the first system, as taught by Giuliani.  One of ordinary skill in the art would have been motivated to use the methods of Giuliani because it will be more reliable and will successfully detect and eliminate anomalies in the system. (Giuliani: Paragraphs [0028]-[0030]).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Niu in view of Acacio in view of Mody in view of Giuliani and further in view of U.S. Publication No. 2015/0254163 to Baril et al. (“Baril”).

Regarding claim 11, the Niu/Acacio/Mody/Giuliani combination teaches all of the elements of claim 10. However, the Niu/Acacio/Mody/Giuliani combination does not appear to explicitly teach:
determining whether the first computer system is operating properly based on the comparing.

However, in the same field of endeavor, Baril teaches:
determining whether the first computer system is operating properly based on the comparing (Baril: Paragraph [0008], “A regression analysis may apply a behavior model derived from a first version of an application to the performance observations of a new version to create an expected performance metric for the new version. A similarly calculated metric from a previous version may be compared to the metric from a new version to determine an improvement or degradation of performance”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Niu/Acacio/Mody/Giuliani combination by determining whether the first computer system is operating properly based on the comparing, as taught by Baril.  One of ordinary skill in the art would have been motivated to use the methods of Baril because it will help indicate whether there will be an improvement or degradation from the upgrade prior to deployment. (Baril: Paragraph [0008]).

Regarding claim 12, the Niu/Acacio/Mody/Giuliani/Baril combination teaches all of the elements of claim 11 and further teaches:
generating a quantitative or qualitative indicator associated with the operation of the first computer system based on the comparing (Baril: Paragraph [0008], “A regression analysis may apply a behavior model derived from a first version of an application to the performance observations of a new version to create an expected performance metric for the new version. A similarly calculated metric from a previous version may be compared to the metric from a new version to determine an improvement or degradation of performance”).  

Response to Arguments
Applicant’s arguments, in light of amendments, see page 10, filed 1/24/2022, with respect to the interpretation under 35 U.S.C. 112(f) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

Applicant's arguments, filed 1/24/2022, with respect to the rejection of claims 5 and 17 under 35 U.S.C. 103 have been fully considered but they are not persuasive. In particular, Applicant argues that Dorfman does not teach forwarding communications to a second computer when the number of errors passes a threshold at a first computer.  However, Dorfman states that if the threshold of errors is exceeded it switches the I/O messages to the other device.  Therefore, the arguments are not persuasive and the rejection is held. 

Applicant’s arguments, in light of amendments, see page 10, filed 1/24/2022, with respect to the rejection(s) of claim(s) 1-4, 6-16, and 18-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art in light of the scope change.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 10740156 B1). The following statement is a brief summary of very pertinent art that was not relied upon:
US 10740156 B1: The tuple response 614 from cell 606 may specify that the block device specified in the request received by the router 602 to create a snapshot of the block device is present in cell 606 but that a flag for the block device has been set to indicate that it is in a pre-create migrated state. The request to obtain the tuple response 614 from cell 606 may be transmitted by the router 602 to cell 606 based at least in part on a determination that the proposed metadata 610 specifies that the block device is present in cell 606. As noted above, if the finite state machine of the router 602 is in a “proposed” state, the proposed metadata 610 may correspond to a high merit path. Thus, the request for the tuple response 614 from cell 606 may indicate that if the block device is to be created in the cell 606, it is to be created with a pre-create migrated flag set to “false.” However, since the block device already exists in the cell 606 in a pre-create migrated state, the indication in the request may not apply. As noted above, a block device in a pre-create migrated state may correspond to a dummy block device that cannot be used for the generation of snapshots. Snapshots are created incrementally based at least in part on previously created snapshots of a block device. Thus, if access to data in the new cell is lost, access to these previously created snapshots may also be lost. Creating a new snapshot for the block device may, thus, result in the creation of a corrupt snapshot. The pre-create migrated state for a block device is used to prevent the creation of corrupt snapshots in the event of a rollback from a new cell to an original cell. For instance, in the event of a catastrophic event (e.g., the new cell suddenly is unable to process requests, etc.), partitioning to the new cell is rolled back such that access to data in the new cell is lost. At this stage, requests targeting this block device may be transmitted to the original cell, where the requests will fail due to the block device being in a pre-create migrated state.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW N PUTARAKSA/Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114